Title: To John Adams from United States Congress, 25 March 1797
From: United States Congress
To: Adams, John


				
					Proclamation
for an Extraordinary Session of Congress.
					
25 March, 1797.
				
				
Whereas the Constitution of the United States of America
provides that the President may, on extraordinary occasions,
convene both houses of Congress; and whereas an extraordinary occasion exists for convening Congress, and divers great
and weighty matters claim their consideration, I have therefore
thought it necessary to convene, and I do by these presents
convene the Congress of the United States of America, at the
city of Philadelphia, in the commonwealth of Pennsylvania, on
Monday, the fifteenth day of May next, hereby requiring the
senators and representatives in the Congress of the United
States of America, and every of them, that, laying aside all
other matters and cares, they then and there meet and assemble
in Congress, in order to consult and determine on such measures as in their wisdom shall be deemed meet for the safety and
welfare of the said United States.
In testimony whereof, &c.
				
					
John Adams.
				
				
			